Title: From Thomas Jefferson to Consider Sterry, 13 March 1807
From: Jefferson, Thomas
To: Sterry, Consider


                        
                            Washington Mar. 13. 07.
                        
                        Th: Jefferson presents his thanks to mr Sterry for the pamphlet he was so kind as to send him on the method
                            he proposes of working the Lunar observations. whatever will simplify or facilitate the operations for ascertaining the
                            longitude in that way, is worthy the attention of the friends of science & of humanity. the other duties of Th:J. forbid
                            his indulging himself in pursuits of this kind, nor indeed is he familiar enough with that particular branch of practical
                            astronomy to decide on the merits of the several methods of operation. he wishes success however to mr Sterry’s pursuits
                            in that line, and ascribing to them just praise, he salutes him with respect. 
                    